

 
Exhibit 10.15


ZEN Building
201 Fuller Road, 6th Floor
Albany, NY 12203
tel 518.810.0700
commercehub.com
chubex_image1a01.gif [chubex_image1a01.gif]

















PERSONAL AND CONFIDENTIAL


December 14, 2017




This is a Release and Separation Agreement (the “Agreement”) between Mark
Greenquist (hereinafter, “Employee,” “you” or “your”) and Commerce Technologies,
LLC, as successor to Commerce Technologies, Inc. (“CommerceHub” and, together
with each of its direct or indirect parents, subsidiaries and affiliates, the
“Company Entities”). This Agreement will become effective only if you execute
and deliver a signed copy of this Agreement by email PDF to CommerceHub’s
General Counsel as provided in Section 15 below not later than twenty-one (21)
days following the date set forth above, CommerceHub countersigns it, and the
Revocation Period specified in Section 15 below expires without you revoking
this Agreement (such conditions, collectively, the “Effectiveness Conditions”).


This Agreement confirms that your employment with CommerceHub will terminate
effective December 31, 2017 (the “Date of Termination”), however, although you
will no longer serve as Chief Financial Officer of CommerceHub or its parent
entity effective as of the date on which your successor is appointed or, if
sooner, the Date of Termination. You and CommerceHub wish to conclude your
employment relationship on an amicable basis. Accordingly, for good and valuable
consideration as provided for in this Agreement, and intending to be legally
bound, you and CommerceHub agree as follows:


1. Severance Payment; Bonus Payment. As consideration for your entering into
this Agreement, CommerceHub agrees to pay you $350,000 in the aggregate, reduced
by all required payroll deductions and withholdings (the “Severance Amount”).
CommerceHub will pay you the Severance Amount in a single lump-sum payment
within the 30-day period following the expiration of the Revocation Period (as
defined below), provided that CommerceHub does not receive a Revocation Notice
(as defined below) prior to the expiration of the Revocation Period (unless
otherwise required by law).


In addition, as consideration for your entering into this Agreement and subject
to the satisfaction of the Effectiveness Conditions, CommerceHub agrees that,
you will remain eligible to receive your 2017 annual bonus, calculated (based on
your target bonus of $262,500) in accordance with the manner in which such bonus
would have been calculated and paid pursuant to the CommerceHub, Inc. 2017 bonus
plan for executives (the “Bonus Plan”), but without discretionary adjustment for
individual performance, had you remained employed as a CommerceHub, Inc.
executive officer through the date on which such 2017 annual bonus is paid to
the other members of the CommerceHub executive team (excluding the Chief
Executive Officer), reduced by all required payroll deductions and withholdings
(such payment, the “Bonus Payment”). The Bonus Payment, if earned, shall be paid
at the time when the 2017 annual bonus is paid to such other CommerceHub
executive team members pursuant to the Bonus Plan. For example, if the formula
set forth in the Bonus Plan results in 2017 bonus payments to such executive
team members (before applying any individual discretionary adjustments), at a
rate of 95% of target, then, subject to the Effectiveness Conditions, you shall
receive a Bonus Payment in the amount of 95% of your target bonus, or $249,375,
less required payroll deductions and withholdings.


2. Unemployment Compensation. Although approving unemployment insurance benefits
is a decision made by the applicable governmental, judicial or administrative
body having jurisdiction over such matters (“Governing Authority”), CommerceHub
will not contest your claim for unemployment compensation if you file one. For
greater clarity, the foregoing will not, and is not intended to, restrict or
otherwise interfere with CommerceHub’s ability and obligation to comply with
applicable law and to respond adequately and truthfully to inquiries from any
Governing Authority.


3. Vacation Pay. CommerceHub will pay you for your accrued, but unused paid time
off (“PTO”) up to the maximum number of hours you are eligible to accrue per
CommerceHub’s PTO policy (unless otherwise required by law), reduced by all
required payroll deductions and withholdings, within the 30-


Release and Separation Agreement Page 1 of 1
    
 
 
322518.1 6/1/2014




--------------------------------------------------------------------------------




day period following the Date of Termination (unless otherwise required by law),
per the guidelines in the PTO policy.


4. Benefits. Your medical, vision and dental benefits provided to you as a
CommerceHub employee will end on the Date of Termination. Under separate cover,
a COBRA letter will be provided to you by CommerceHub or its COBRA vendor.
Should you make a timely election to continue health care coverage pursuant to
COBRA, your coverage for the plans elected will retroactively take effect from
the date that your CommerceHub medical benefits ended, and CommerceHub will
cover the applicable premium required for COBRA continuation coverage for you
(and your spouse and eligible dependents, as applicable, if they were covered
under the applicable insurance immediately prior to the termination of your
employment) until the earlier of the date you become eligible to receive
equivalent coverage from a successor employer, or December 31, 2018. Your
election of COBRA benefits should be sent directly to CommerceHub. Further
instructions and costs will be outlined in your COBRA materials. All other
benefits provided to you as a CommerceHub employee will terminate as of the Date
of Termination. If you participate in CommerceHub’s Employee Stock Purchase Plan
(the “ESPP”), any contributions you have made during the current offering period
will be refunded to you within the 30-day period following the Date of
Termination (unless otherwise required by law).


5. Return of Company Property. You agree to return promptly to CommerceHub all
property belonging to any of the Company Entities that is in your possession or
otherwise under your control, including, without limitation, any of
CommerceHub’s and its customers’ documentation and records (including all copies
thereof), any personal computing devices, mobile devices and accompanying
passwords and data (including any and all copies thereof), other equipment,
corporate credit cards and office keys and/or badges. If you have used your
personal accounts or devices for company business, you will promptly forward to
your manager any work-related communications through your personal accounts or
devices prior to the Date of Termination, and irretrievably delete such
communications from your personal accounts and devices once CommerceHub has
confirmed receipt.


6. Release of Claims. Except as set forth in Section 8 below, in consideration
of the payments and benefits described herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, you, for yourself, your marital community, heirs,
beneficiaries, assigns and legal successors in interest, agree to fully and
forever release, discharge, indemnify and hold harmless each of the Company
Entities (including, without limitation, CommerceHub, Inc., Commerce
Technologies, LLC and each of their direct or indirect parents, subsidiaries,
and affiliates), and their respective directors, officers, shareholders,
controlling persons, employees, agents, attorneys, and insurers, predecessors in
interest, and successors in interest, and any affiliate of any of the foregoing
(collectively, the “Released Persons”) of and from, and you hereby waive, any
and all claims, suits, demands, actions and/or other causes of action, whether
for contribution or indemnification, debts or other sums of money, covenants,
contracts, agreements, promises, damages, judgments, settlements, fines,
penalties, attorney’s fees, costs, or any other demands, liabilities or
obligations of any kind or nature whatsoever, in law or at equity, asserted or
unasserted, known or unknown, which you now have, ever had, or ever claimed to
have had (collectively “Claims”) against any of the Released Persons, occurring
up to and including the date that you sign this Agreement, including, without
limitation, any Claims arising out of, connected with, or in any way related to
your employment with CommerceHub and/or the termination thereof, other than your
right to receive the Severance Amount and Bonus Payment (if earned) pursuant to
Section 1 above, payment for accrued PTO (if any) under Section 3 above, and
payment for contributions to the ESPP (if any) under Section 4 above, and to
potentially receive reimbursement for COBRA payments pursuant to Section 4 above
in accordance with the terms of this Agreement. You acknowledge and agree that
this release, discharge, indemnification and waiver includes, without
limitation, any Claim based on any principles of common law (tort, contract, or
otherwise), or on any foreign, federal, state, or local law, statute, regulation
or ordinance, including those relating to age, sex, race, disability, religion,
national origin, or other form of discrimination, retaliation, or any other
employment related matter, including without limitation any Claims


Release and Separation Agreement Page 2 of 2



--------------------------------------------------------------------------------




under the National Labor Relations Act; the Fair Labor Standards Act; Title VII
of the Civil Rights Act of 1964; the Americans with Disabilities Act of 1990;
the Age Discrimination in Employment Act; the Family and Medical Leave Act of
1993; and any other state or local laws and regulations of any kind. This
release does not affect your entitlement to any vested accrued benefit to which
you may be entitled under any employee benefit plan subject to ERISA or your
right to enforce the terms of this Agreement.


You are expressly advised, and hereby acknowledge that you understand, that you
are releasing all claims for discrimination on the basis of age under federal,
state and local law, including without limitation the federal Age Discrimination
in Employment Act.


You acknowledge that you intend that this Agreement shall be effective as a bar
to each and every one of the Claims hereinabove mentioned or implied. You
expressly consent that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown, unsuspected or unanticipated Claims (notwithstanding any
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected or unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied that may exist up to and including
the date of this Agreement. You acknowledge and agree that this release is an
essential and material term of this Agreement, and CommerceHub is entering into
this Agreement in reliance on such release. You further agree that if you bring
a Claim seeking damages or relief against any Released Person, or if you seek to
recover against any Released Person in any Claim brought by a governmental
agency on your behalf, the release set forth in this Agreement shall serve as a
complete defense to such Claims, and you shall reimburse each Released Person
for any attorneys’ fees or expenses or other fees and expenses incurred in
defending any such Claim.


You further agree that you will not be entitled to and will disclaim and refuse
relief from, or sought by, any administrative agency based upon or investigating
any Claim or other matter released in this Agreement to the fullest extent
allowed by law and subject to Section 8 below.


Without in any way limiting the generality of the foregoing release of Claims,
you agree that, other than the payments set forth in Sections 1 (Severance
Payment; Bonus Payment), 3 (Vacation Pay) and 4 (Benefits) above, and other than
your rights with respect to your stock option grant dated July 20, 2016 with
respect to shares of CommerceHub, Inc. Series C common stock pursuant to the
Stock Option Agreement dated July 21, 2016 and the CommerceHub, Inc. Legacy
Stock Appreciation Rights Plan applicable thereto, which option, as of the Date
of Termination, you acknowledge will have vested as to 76,359 shares underlying
such option (such vested options, the “Vested Options”), you are not entitled to
any other compensation, remuneration, bonus, severance, benefit, compensation,
payment or incentive (including any capital stock, stock option, stock
appreciation right or any other equity-based incentive) or any reimbursement of
any expenses of any kind or nature or expectation of remuneration from any
Released Person, whether pursuant to any pre-existing or contemporaneous oral or
written agreement or otherwise. For avoidance of doubt, you acknowledge that,
other than the Vested Options, as of the Date of Termination, no other equity
incentive compensation provided to you will have vested, all further vesting of
equity incentive awards previously provided to you will cease and such awards
will terminate and will no longer be outstanding.


7. No Pending Claims. You represent that you have not filed, claimed or caused
or permitted to be filed or claimed, any action for legal or equitable relief
(including damages, injunctive, declaratory, monetary or other relief) involving
any Claim or other matter released in this Agreement. Notwithstanding anything
in this Agreement to the contrary, CommerceHub shall have no obligation to make
any of the payments specified in Sections 1 and 4 above (if any) if you breach
this Agreement in any material respect or file, claim or cause or permit to be
filed or claimed, any action for legal or equitable relief (including damages,
injunctive, declaratory, monetary or other relief) involving any Claim or other
matter released in this Agreement.




Release and Separation Agreement Page 3 of 3



--------------------------------------------------------------------------------




8. Protected Activity. Nothing in this Agreement shall be deemed to prohibit you
from filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission, the National
Labor Relations Board or any other federal, state or local governmental agency
charged with enforcement of any law. You understand that you retain the right to
participate in any such action and to communicate with government agencies and
such communication can be initiated by you or in response to the government and
is not limited by any non-disparagement or confidentiality obligation under this
Agreement. This Agreement, however, does operate to prevent you from seeking or
recovering monetary damages or other individual-specific relief in connection
with any such investigation or proceeding. Nothing in this Agreement (including
the release of Claims set forth in Section 6 above and the confidentiality
obligations set forth in the Employment Agreement referenced in Section 9 below)
shall be construed to prohibit you from communicating with the United States
Securities and Exchange Commission (“SEC”) about possible securities law
violations concerning any Company Entities or any other company or from
participating in any monetary recovery that may be offered by the SEC or other
agency or body of the United States government in connection with any such
securities law complaint or charge, including under Section 21F of the
Securities Exchange Act of 1934, as amended.


9. Confirmation of Prior Agreements. CommerceHub acknowledges that nothing in
this Agreement shall be construed to modify the rights and obligations set forth
in the Indemnification Agreement dated May 19, 2016 between you and Commerce
Technologies, Inc. (as predecessor to CommerceHub), which Indemnity Agreement
remains in effect. You acknowledge that you continue to be bound by the
obligations set forth in your Non-Disclosure, Invention Assignment,
Non-Competition and Non-Solicitation Agreement dated Jun 14, 2016 (the
“Employment Agreement”), including, without limitation, the obligations of
confidentiality, non-competition and non-solicitation and other post-employment
activities set forth in the Employment Agreement. In addition, you agree that
the Confidential Information protected under the Employment Agreement includes
the existence and the terms and conditions of this Agreement, any information
relating in any way to the released Claims and any discussions relating in any
way to resolution of any such Claims.


Notwithstanding the foregoing, you may disclose the existence, and the terms and
conditions, of this Agreement (i) to your spouse or (ii) in the context of a
privileged communication to your accountant or your attorney, in each case, who
is obligated to maintain such information in accordance with this Agreement and
in accordance with applicable professional canons restricting the disclosure of
client confidences.


In addition, except as set forth in Section 8 above, in the event you are
legally compelled to disclose any Confidential Information under an order of a
court of competent jurisdiction or other governmental agency, entity or tribunal
with subpoena authority, you may disclose only that portion of the Confidential
Information that your legal counsel advises you in writing that you are legally
compelled to disclose and you will promptly notify CommerceHub by sending
written notice to the attention of its General Counsel, prior to any such
disclosure so that CommerceHub may take any action it deems necessary or
desirable to assure confidential treatment of any such Confidential Information.
The federal Defend Trade Secrets Act of 2016 provides immunity from state and
federal civil or criminal liability for you if you disclose a trade secret (a)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, but in either case only if the disclosure is
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) in a complaint or other document filed with a court in a lawsuit or
other proceeding, if the filing of that document is made under seal, and any
other disclosure of the trade secret made by you is only as allowed by the
court.


Nothing in this Agreement will be deemed to prohibit you from disclosing to any
potential employer, or to any employment agency or employment counselor, the
fact that you are legally prohibited from disclosing Confidential Information as
set forth in this Agreement and the Employment Agreement.




Release and Separation Agreement Page 4 of 4



--------------------------------------------------------------------------------




10. Your Availability and Cooperation. You agree to make yourself reasonably
available from time to time upon request by CommerceHub for your assistance in
connection with any matter related, directly or indirectly, to your former
employment, without additional consideration for any such assistance. You
further agree and understand that you will make yourself available, cooperate in
any reasonable manner, and provide assistance in connection with any
investigation, litigation or other legal proceeding which relates to your
previous employment. CommerceHub will work to ensure that the cooperation or
assistance requested from you will not unreasonably interfere with any
subsequent employment you obtain. If CommerceHub requests such cooperation,
CommerceHub will reimburse you for your reasonable and pre-approved
out-of-pocket expenses incurred in connection therewith.


11. Your Acknowledgement; Equitable Relief. You acknowledge that the types and
period of restrictions imposed on you in this Agreement and the Employment
Agreement are fair and reasonable, and that such restrictions are intended
solely to protect the legitimate interests of CommerceHub. You recognize that
your access to Confidential Information makes it necessary for CommerceHub to
restrict your post-employment activities as provided herein and in the
Employment Agreement because your access to Confidential Information could be
used to the Company Entities’ detriment. You also acknowledge and agree that if
you should breach the covenants, restrictions or agreements contained in this
Agreement and in the Employment Agreement, irreparable loss and injury would
result to one or more of the Company Entities and that damage arising out of
such a breach may be difficult or impossible to ascertain. Accordingly, you
agree that, in addition to all other remedies provided at law or in equity,
CommerceHub may petition and obtain from a court of law or equity all
appropriate temporary, preliminary and permanent injunctive relief without the
necessity of posting a bond or other security, except as may be required by
state law.


12. Communication About You; No Disparagement and No Admission. Upon inquiry
from a prospective employer to our Human Resources department regarding a former
CommerceHub employee, CommerceHub’s practice is to confirm the dates of
employment for the former employee in question and to not provide any other
information or opinion regarding the former employee. You agree that at all
times you will refrain from negative commentary or any disparaging statements
about CommerceHub, unless such statements are required to give truthful
testimony under oath. Neither CommerceHub’s agreement to pay to you the amounts
provided for in this Agreement nor any other covenant or agreement of
CommerceHub under this Agreement constitutes, and will not be deemed, construed
or interpreted in whole or in part to constitute, an admission of guilt,
culpability, wrongdoing or liability on the part of CommerceHub in connection
with any Claims against CommerceHub or with respect to any other matter
involving any of the Company Entities.


13. Social Media Platforms. From and after the Date of Termination, you agree to
remove from your accounts on any social media platform or networking site
(including, but not limited to, Twitter, Facebook, and LinkedIn) any statement
or inference that you are currently employed by CommerceHub or any of the
Company Entities.


14. Choice of Law; Venue; Severability; Waiver; Integration and Counterparts.
This Agreement will be interpreted in accordance with the laws of the State of
New York as applicable to agreements wholly performed therein, but without
reference to the conflicts of law provisions thereof. An action to enforce this
Agreement may only be brought in the United States District Court for the
Northern District of New York or the Supreme Court of New York State, County of
Albany. In the event that any one or more of the provisions contained in this
Agreement is, for any reason, held to be invalid, illegal or unenforceable in
any respect, then to the maximum extent permitted by law, such provision shall
be deemed deleted from this Agreement and replaced by a valid and enforceable
provision which so far as possible achieves the parties’ intent in agreeing to
the original provision. Any waiver by either party of any right to receive the
benefit of or enforce any term or condition of this Agreement will not be deemed
a continuing waiver of such right. This Agreement and the Employment Agreement
constitute your entire understanding with CommerceHub as regard their subject
matter, and supersede and extinguish all prior


Release and Separation Agreement Page 5 of 5



--------------------------------------------------------------------------------




and/or contemporaneous oral and/or written understandings between you and
CommerceHub regarding their subject matter. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same agreement. This Agreement and any
Revocation Notice may be executed by facsimile signatures and may be delivered
by the exchange of counterparts of signature pages by means of email PDF
transmission with an original signed version sent separately by mail promptly
thereafter.


15. Consideration Period and Revocation Period. By providing you this Agreement,
CommerceHub is informing you that you have the right to consider the terms and
conditions of this Agreement for a period not exceeding twenty-one (21) days
prior to entering into this Agreement. CommerceHub and you agree that changes,
whether material or immaterial, to this Agreement do not restart the running of
such consideration period. You also understand that you have the right to revoke
this Agreement during the seven (7) day period following the date you sign this
Agreement (the “Revocation Period”) by giving CommerceHub written notice of your
revocation (the “Revocation Notice”) via email PDF to CommerceHub’s General
Counsel by not later than the expiration of the Revocation Period, with an
original signed version of the Revocation Notice sent by mail promptly
thereafter. By signing this Agreement, you certify that you have read the terms
of this Agreement, that you have been advised by CommerceHub to consult an
attorney of your own choice prior to executing this Agreement, that you have had
an opportunity to do so, and that you understand this Agreement’s terms,
conditions and effects, including the waiver and release; you are receiving
consideration from CommerceHub that you would not otherwise be entitled to
receive; you knowingly and voluntarily enter into this Agreement without fraud,
duress, or any undue influence; and you are not waiving any rights or claims
that may arise after the date the Agreement is executed. You acknowledge that
this Agreement will not become effective and, except as otherwise required by
law (including with respect to PTO pay described above), CommerceHub will not
pay you any amounts provided for in this Agreement: (a) if CommerceHub receives
the Revocation Notice prior to the expiration of the Revocation Period; and (b)
until the expiration of the Revocation Period and only if CommerceHub did not
receive the Revocation Notice during the Revocation Period.


Commerce Technologies, LLC
(as successor to Commerce Technologies, Inc.)






By:     /S/ DOUGLAS WOLFSON        
Name:     Douglas Wolfson            
Title:     General Counsel and Secretary        




ACKNOWLEDGED AND AGREED:






Signature:     /S/ MARK GREENQUIST        


Printed Name:     Mark Greenquist            


Date:         December 14, 2017            


Release and Separation Agreement Page 6 of 6

